Citation Nr: 1138954	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for arthritis.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1954 to May 1956.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

This case has previously come before the Board.  In February 2011, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a back disability, and arthritis.  Having reviewed the record, the Board finds further development is necessary for a determination in this case.  

Initially, the Board notes the Veteran's service treatment records, with the exception of the report of medical examination at separation from service, as well as his DD Form 214, are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In circumstances where service medical records have been destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's service medical records have been destroyed.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In correspondence received in November 2006, the Veteran reported treatment for muscle spasm and arthritis during service in 1955, and the June 2011 VA examination report notes a history of an injury to the cervical and lumbar spine while working on the Pentagon during service.  The June 2011 VA opinion is to the effect that it is not at least as likely as not that the Veteran's cervical and thoracic spine disabilities, to include arthritis, are related to service, noting an initial onset of relevant symptoms 29 years after separation, and no evidence of treatment prior to September 1985.  The Board notes that while the examiner stated that the first VA orthopedic Compensation and Pension examination was conducted in June 1985, a June 1978 VA general medical examination report, stamped, "RATING PURPOSES Comp - Pension" reflects diagnoses to include rheumatoid arthritis.  In addition, a March 1984 private inpatient record notes treatment for joint pain/arthritis and a June 1986 record notes a history of systemic disease with referred cervical pain.  The Board notes that while the June 2011 VA report of examination notes initial x-ray examination of the cervical spine was in June 1986, a June 1978 VA chest x-ray examination report notes, "[n]o change from previous examination suggesting the possibility of thoracic abnormalities."  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); see also Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service"); Barr v. Nicholson, 21 Vet. App. 303, 311 (examination inadequate where examiner failed to consider assertions of continued symptomatology).  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the June 2011 VA examination report and opinion to be inadequate for a determination in regard to the matters on appeal.  Thus, the Veteran should be afforded a VA examination in order to obtain an opinion, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether a back disability and/or arthritis is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his back disability and/or arthritis disability during and/or since service.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any identified back disability and arthritis.  The claims file should be made available for review and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion expressed in terms of whether it is at least as likely as not that arthritis had an onset during service or within the initial year after separation or whether any identified back disability and/or arthritis is related to or had its onset during service.  

The rationale for all opinions expressed must be set forth in a legible report.  

3.  After completion of the above, readjudicate the claims on appeal.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



